Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Brunnecker in U.S. Patent Application No. 2020/0164594 discloses using a radiation source (element 7, see paragraph 29), a galvanometer scanner (element 12, see paragraph 30) and a clamping device (element 4, see paragraph 29) that has an opening (unidentified but shown in figures 1 and 2 through which the radiation beam passes. Regarding claim 1, none of the references of record discloses or suggests, alone or in combination, “ A welding apparatus that welds a third conductor to a first conductor, the third conductor being adjacent to the first conductor and being between the first conductor and a second conductor that extend in parallel to each other, the welding apparatus comprising: a clamp that has a first gripper and a second gripper, and is configured to sandwich the first conductor and the third conductor between the first gripper and the second gripper; and a welding laser configured to emit a welding laser beam towards the third conductor in a diagonal direction with respect to an array direction of the first conductor, the second conductor, and the third conductor, wherein:  the welding laser is able to change a point of irradiation….; the first gripper includes a contact surface and a confronting portion that faces the contact surface, the contact surface coming into contact with the first conductor; and in a state where the clamp sandwiches the first conductor and the third conductor, the confronting portion is positioned between the second conductor and the third conductor, and the confronting portion and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761